Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 02, 2020 and January 14, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Sadeghi (U.S. Publication No. 20140365232).
Regarding claim 1, Sadeghi discloses a computer-implemented system comprising ([0046] - the system 200 includes multiple computers):
a hardware processor ([0009] - a system is provided, comprising at least one processor);
	a memory device coupled with the hardware processor ([0009] - and at least one storage medium storing executable instructions):
the hardware processor configured to at least:

create an adverse medication reaction corpus by analyzing data from online sources which include adverse medication reaction utterances and labeling an N-gram of an utterance in the adverse medication reaction utterances as a response to query ([0067] - Relevant rules may be looked up by constructing a query that specifies one or more attribute values [0154] - a large number of past free-form narrations created by clinicians may be manually labeled to form a corpus of training data for a statistical entity detection model. [0160] - an N-gram feature may identify the previous (N-1) words and/or tokens in the text as a feature of the current token);
and generate a code-mixed utterance model to perform code-mixed utterances in a turn by turn dialogue, by at least adding additional output layer including at least a start vector, language vector, and a query vector including at least the labeled N-gram, which are additional to the combined language model's predicted next words ([0145] - the use of word N-gram statistical models to predict sentence and/or section boundaries in a text narrative. Such statistical models may be trained on a corpus of documents (e.g., past medical records) with correct punctuation and/or section headings (e.g., Supplied by a medical transcriptionist). [0160] - an N-
Regarding claim 8, Sadeghi discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to ([0011] - at least one computer-readable storage medium is provided, having stored thereon instructions that, when executed by at least one processor, perform a method):
create a language model corpus including multilingual alignment for training a combined language model, the language model corpus created from data sourced from a computer network and train the combined language model ([0009] - use at least one natural language understanding engine to analyze at least one narrative provided by a radiologist in connection with a study of one or more medical images; apply one or more decision rules to one or more facts extracted by the at least one natural language understanding engine from the at least one narrative; [0072] - This may be done in any Suitable manner, such as using a statistical fact extraction model trained on a corpus of hand-annotated medical reports, or some other technique that uses contextual information to identify positive findings);
create an adverse medication reaction corpus by analyzing data from online sources which include adverse medication reaction utterances and labeling an N-gram of an utterance in the adverse medication reaction utterances as a response to query ([0067] - Relevant rules may be looked up by constructing a query that specifies one or more attribute values [0154] - a large 
and generate a code-mixed utterance model to perform code-mixed utterances in a turn by turn dialogue, by at least adding additional output layer including at least a start vector, language vector, and a query vector including at least the labeled N-gram, which are additional to the combined language model's predicted next words ([0145] - the use of word N-gram statistical models to predict sentence and/or section boundaries in a text narrative. Such statistical models may be trained on a corpus of documents (e.g., past medical records) with correct punctuation and/or section headings (e.g., Supplied by a medical transcriptionist). [0160] - an N-gram feature may identify the previous (N-1) words and/or tokens in the text as a feature of the current token. [0174] - one or more tokens in the text may be considered as a vector of its component elements, such as words, and each of the terms in the ontology may also be considered as a vector of component elements such as words. Similarity scores between the tokens may then be computed by comparing the corresponding vectors).
Regarding claim 15, Sadeghi discloses a computer-implemented method comprising ([0011] - at least one computer-readable storage medium is provided, having stored thereon instructions that, when executed by at least one processor, perform a method): 
creating a language model corpus including multilingual alignment for training a combined language model, the language model corpus created from data sourced from a computer network and train the combined language model ([0009] - use at least one natural language understanding engine to analyze at least one narrative provided by a radiologist in connection with a study of one or more medical images; apply one or more decision rules to one 
creating an adverse medication reaction corpus by analyzing data from online sources which include adverse medication reaction utterances and labeling an N-gram of an utterance in the adverse medication reaction utterances as a response to query ([0067] - Relevant rules may be looked up by constructing a query that specifies one or more attribute values [0154] - a large number of past free-form narrations created by clinicians may be manually labeled to form a corpus of training data for a statistical entity detection model. [0160] - an N-gram feature may identify the previous (N-1) words and/or tokens in the text as a feature of the current token);
and generating a code-mixed utterance model to perform code-mixed utterances in a turn by turn dialogue, by at least adding additional output layer including at least a start vector, language vector, and a query vector including at least the labeled N-gram, which are additional to the combined language model's predicted next words ([0145] - the use of word N-gram statistical models to predict sentence and/or section boundaries in a text narrative. Such statistical models may be trained on a corpus of documents (e.g., past medical records) with correct punctuation and/or section headings (e.g., Supplied by a medical transcriptionist). [0160] - an N-gram feature may identify the previous (N-1) words and/or tokens in the text as a feature of the current token. [0174] - one or more tokens in the text may be considered as a vector of its component elements, such as words, and each of the terms in the ontology may also be considered as a vector of component elements such as words. Similarity scores between the tokens may then be computed by comparing the corresponding vectors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (U.S. Publication No. 20140365232) in view of Liu (U.S. Publication No. 20200372106).
Regarding claim 2, Sadeghi discloses all of the limitations as in claim 1, above.
However, Sadeghi does not disclose the system of claim 1, wherein the hardware processor is configured to align text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation.
Liu does teach the system of claim 1, wherein the hardware processor is configured to align text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation ([0037] - the cross-lingual learning subsystem or phase 320 is applied first to multiple monolingual embeddings 322 in different languages to generate multilingual embeddings 328…, by learning a linear mapping from a source embedding space to a target embedding space, a transformation matrix can be generated for use in aligning the source and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Liu in order to implement the system of claim 1, wherein the hardware processor is configured to align text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation. Doing so allows the formation of a language/domain independent artificial intelligence model that may be used for applications in new languages and/or domains, thereby scaling the efforts to enable services and applications in new languages and domains (Liu [0002]).
Regarding claim 3, Sadeghi discloses all of the limitations as in claim 1, above.
However, Sadeghi does not disclose the system of claim 1, wherein the hardware processor is further configured to augment the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages.
Liu does teach the system of claim 1, wherein the hardware processor is further configured to augment the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages ([0024] – cross-lingual learning may be implemented by constructing a parallel vocabulary from key or “anchor” words (e.g., frequent unigrams) in each monolingual embedding , and then using the parallel vocabulary as anchor points to transform a first or "source" embedding space into a second or “target” embedding space. As disclosed herein, the cross-lingual learning module 16 learns a transformation matrix for aligning different mono 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Liu in order to implement the system of claim 1, wherein the hardware processor is further configured to augment the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages. Doing so allows the formation of a language/domain independent artificial intelligence model that may be used for applications in new languages and/or domains, thereby scaling the efforts to enable services and applications in new languages and domains (Liu [0002]).
Regarding claim 9, Sadeghi discloses all of the limitations as in claim 8, above.
However, Sadeghi does not disclose the computer program product of claim 8, wherein the device is caused to align text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation.
Liu does teach the computer program product of claim 8, wherein the device is caused to align text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation ([0037] - the cross-lingual learning subsystem or phase 320 is applied first to multiple monolingual embeddings 322 in different languages to generate multilingual embeddings 328…, by learning a linear mapping from a source embedding space to a target embedding space, a transformation matrix can be generated for use in aligning the source and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Liu in order to implement the computer program product of claim 8, wherein the device is caused to align text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation. Doing so allows the formation of a language/domain independent artificial intelligence model that may be used for applications in new languages and/or domains, thereby scaling the efforts to enable services and applications in new languages and domains (Liu [0002]).
Regarding claim 10, Sadeghi discloses all of the limitations as in claim 8, above.
However, Sadeghi does not disclose the system of claim 8, wherein the computer program product of claim 8, wherein the device is further caused to augment the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages.
Liu does teach the computer program product of claim 8, wherein the device is further caused to augment the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages. ([0024] – cross-lingual learning may be implemented by constructing a parallel vocabulary from key or “anchor” words (e.g., frequent unigrams) in each monolingual embedding , and then using the parallel vocabulary as anchor points to transform a first or "source" embedding space into a second or “target” embedding space. As disclosed herein, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Liu in order to implement the computer program product of claim 8, wherein the device is further caused to augment the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages. Doing so allows the formation of a language/domain independent artificial intelligence model that may be used for applications in new languages and/or domains, thereby scaling the efforts to enable services and applications in new languages and domains (Liu [0002]).
Regarding claim 16, Sadeghi discloses all of the limitations as in claim 15, above.
However, Sadeghi does not disclose the method of claim 15, further including aligning text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation.
Liu does teach the method of claim 15, further including aligning text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation ([0037] - the cross-lingual learning subsystem or phase 320 is applied first to multiple monolingual embeddings 322 in different languages to generate multilingual embeddings 328…, by learning a linear mapping from a source embedding space to a target embedding space, a transformation matrix can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Liu in order to implement the method of claim 15, further including aligning text from multiple languages by adversarial learning of a linear mapping between the multiple languages in an embedding space and refining alignments using geometric transformation. Doing so allows the formation of a language/domain independent artificial intelligence model that may be used for applications in new languages and/or domains, thereby scaling the efforts to enable services and applications in new languages and domains (Liu [0002]).
Regarding claim 17, Sadeghi discloses all of the limitations as in claim 15, above.
However, Sadeghi does not disclose the method of claim 15, wherein further including augmenting the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages.
Liu does teach the method of claim 15, wherein further including augmenting the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages. ([0024] – cross-lingual learning may be implemented by constructing a parallel vocabulary from key or “anchor” words (e.g., frequent unigrams) in each monolingual embedding, and then using the parallel vocabulary as anchor points to transform a first or "source" embedding space into a second or “target” embedding space. As disclosed herein, the cross-lingual learning module 16 learns a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Liu in order to implement the method of claim 15, wherein further including augmenting the adverse drag reaction corpus with at least one paraphrase of at least one of the utterances, the paraphrase being in multiple languages corresponding to the multiple languages. Doing so allows the formation of a language/domain independent artificial intelligence model that may be used for applications in new languages and/or domains, thereby scaling the efforts to enable services and applications in new languages and domains (Liu [0002]).
Claims 4, 7, 11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (U.S. Publication No. 20140365232) in view of Simko (U.S. Publication No. 20180350395
Regarding claim 4, Sadeghi discloses all of the limitations as in claim 1, above.
However, Sadeghi does not disclose the system of claim 1, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized.
Simko does teach the system of claim 1, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized ([0084] - The LSTM and a modified loss function are complementary , and the combination offers the potential to automate learning of cues… [0088] - The final layer is a 2-class softmax layer which outputs framewise speech and silence posteriors…The probabilistic model may be trained using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Simko in order to implement the system of claim 1, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized. Doing so allows the system to improve the accuracy of the voice activity detector and improve the estimate of the duration of current silence (Simko [0085]).
Regarding claim 7, Sadeghi discloses all of the limitations as in claim 1, above.
However, Sadeghi does not disclose the system of claim 1, wherein the code-mixed utterance model includes a recurrent neural network.
Simko does teach the system of claim 1, wherein the code-mixed utterance model includes a recurrent neural network ([0062] – The end of query model trainer 318 uses machine learning to train the end of query model 302. The end of query model 302 may be a neural network trained by the end of model trainer. In some implementations, the neural network is a recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Simko in order to implement the system of claim 1, wherein the code-mixed utterance model includes a recurrent neural network. Doing so allows the model to be trained using labeled training data that includes complete utterances and incomplete utterances so that it may determine whether the 
Regarding claim 11, Sadeghi discloses all of the limitations as in claim 8, above.
However, Sadeghi does not disclose the computer program product of claim 8, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized.
Simko does teach the computer program product of claim 8, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized ([0084] - The LSTM and a modified loss function are complementary, and the combination offers the potential to automate learning of cues… [0088] - The final layer is a 2-class softmax layer which outputs framewise speech and silence posteriors…The probabilistic model may be trained using maximum likelihood (i.e. cross-entropy). The reference speech/silence label sequence used for training may be obtained by forced alignment of a human reference transcript, labeling all non-silence phonemes as speech).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Simko in order to implement the computer program product of claim 8, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized. Doing so allows the system to improve the accuracy of the voice activity detector and improve the estimate of the duration of current silence (Simko [0085]).

Regarding claim 14, Sadeghi discloses all of the limitations as in claim 8, above.
However, Sadeghi does not disclose the computer program product of claim 8, wherein the code-mixed utterance model includes a recurrent neural network.
Simko does teach the computer program product of claim 8, wherein the code-mixed utterance model includes a recurrent neural network ([0062] – The end of query model trainer 318 uses machine learning to train the end of query model 302. The end of query model 302 may be a neural network trained by the end of model trainer. In some implementations, the neural network is a recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Simko in order to implement the computer program product of claim 8, wherein the code-mixed utterance model includes a recurrent neural network. Doing so allows the model to be trained using labeled training data that includes complete utterances and incomplete utterances so that it may determine whether the received audio data likely corresponds to a complete utterance or an incomplete utterance (Simko [0008]).
Regarding claim 18, Sadeghi discloses all of the limitations as in claim 15, above.
However, Sadeghi does not disclose the method of claim 15, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized.
Simko does teach the method of claim 15, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized ([0084] - The LSTM 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Simko in order to implement the method of claim 15, wherein the code-mixed utterance model includes a loss function including a 2-class softmax, in which a probability of a next utterance being a logical utterance with respect to a previous utterance is maximized. Doing so allows the system to improve the accuracy of the voice activity detector and improve the estimate of the duration of current silence (Simko [0085]).
Regarding claim 20, Sadeghi discloses all of the limitations as in claim 15, above.
However, Sadeghi does not disclose the method of claim 15, wherein the code-mixed utterance model includes a recurrent neural network.
Simko does teach the method of claim 20, wherein the code-mixed utterance model includes a recurrent neural network ([0062] – The end of query model trainer 318 uses machine learning to train the end of query model 302. The end of query model 302 may be a neural network trained by the end of model trainer. In some implementations, the neural network is a recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Simko in .
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (U.S. Publication No. 20140365232) in view of Zadeh (U.S. Publication No. 20140201126).
Regarding claim 5, Sadeghi discloses all of the limitations as in claim 1, above.
Sadeghi does not disclose the system of claim 1, wherein the hardware processor is further configured to perform a fuzzification of the n-gram.
Zadeh does teach the system of claim 1, wherein the hardware processor is further configured to perform a fuzzification of the n-gram ([2348] – In one embodiment, we have an indexing table between the memory units for mapping the data between those units. These search, retrieval, storage, query, and fuzzification or quantization methods, explained above, are very efficient techniques for large amount of data and analytics. [2412] – In one embodiment, we use N-gram models, language models, word prediction, chain rule of probability, and Markov models, e.g. for speech recognition, handwriting recognition, and machine translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Zadeh in order to implement the system of claim 1, wherein the hardware processor is further configured to perform a fuzzification of the n-gram. Doing so allows for very efficient techniques for large 
Regarding claim 12, Sadeghi discloses all of the limitations as in claim 8, above.
Sadeghi does not disclose the computer program product of claim 8, wherein the device is further caused to perform a fuzzification of the n-gram.
Zadeh does teach the computer program product of claim 8, wherein the device is further caused to perform a fuzzification of the n-gram ([2348] – In one embodiment, we have an indexing table between the memory units for mapping the data between those units. These search, retrieval, storage, query, and fuzzification or quantization methods, explained above, are very efficient techniques for large amount of data and analytics. [2412] – In one embodiment, we use N-gram models, language models, word prediction, chain rule of probability, and Markov models, e.g. for speech recognition, handwriting recognition, and machine translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Zadeh in order to implement the computer program product of claim 8, wherein the device is further caused to perform a fuzzification of the n-gram. Doing so allows for very efficient techniques for large amount of data and analytics and for long term storages (e.g. Internet or Big Data) (Zadeh [2348]).
Regarding claim 19, Sadeghi discloses all of the limitations as in claim 15, above.
Sadeghi does not disclose the method of claim 15, further including performing a fuzzification of the n-gram.
Zadeh does teach the method of claim 15, further including performing a fuzzification of the n-gram ([2348] – In one embodiment, we have an indexing table between the memory units 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Zadeh in order to implement the method of claim 15, further including performing a fuzzification of the n-gram. Doing so allows for very efficient techniques for large amount of data and analytics and for long term storages (e.g. Internet or Big Data) (Zadeh [2348]).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (U.S. Publication No. 20140365232) in view of Bostic (U.S. Publication No. 20200294642).
Regarding claim 6, Sadeghi discloses all of the limitations as in claim 1, above. 
However, Sadeghi does not disclose the system of claim 1, wherein the combined language model includes a recurrent neural network.
Bostic does teach the system of claim 1, wherein the combined language model includes a recurrent neural network ([0109] – the testing recommendation module 304 may employ a machine learning approach…The machine learned model may be any suitable type of machine learned model, such as a neural network, a deep neural network, a recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Zadeh in order to implement the system of claim 1, wherein the combined language model includes a recurrent neural network. Doing so allows the model to collect training data                                                    
Regarding claim 13, Sadeghi discloses all of the limitations as in claim 8, above. 
However, Sadeghi does not disclose the computer program product of claim 8, wherein the combined language model includes a recurrent neural network.
Bostic does teach the computer program product of claim 8, wherein the combined language model includes a recurrent neural network ([0109] – the testing recommendation module 304 may employ a machine learning approach…The machine learned model may be any suitable type of machine learned model, such as a neural network, a deep neural network, a recurrent neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sadeghi to incorporate the teachings of Zadeh in order to implement the computer program product of claim 8, wherein the combined language model includes a recurrent neural network. Doing so allows the model to collect training data                                                    on prescription data of respective patients, outcome data relating to the respective patients’ treatments, and lab test results of the respective patients that correspond to the outcome data ([0064]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658